DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the election dated 6/17/22, which has been entered.

   1.   ARGUMENTS CONCERNING RESTRICTION/ELECTION REQUIREMENT
Applicant's election with traverse of Group II (claims 8-14) in the reply filed on 6/17/22 is acknowledged. The traversal is on the ground(s) that not proper as they share similar limitations with Group I (claims 1-7) and Group II (claims 15-20) [see page 6]. This is not found persuasive because the reasons set forth in the restriction/election requirement dated 4/18/22. Particularly, the Examiner notes that Groups I, II and III have different variations of command retry and command re-issue operations. For example, invention I is directed towards aborting a command during execution, draining the executed data associated with the request to a host memory/buffer and modifying pointers; invention II is directed toward completing a command with an “advanced command retry,” completing an original command with a re-try and executing the retry by copying/transferring data between memory devices (note, claim 9 claims the host memory buffers are “not used for draining,” which differs from groups I and III); and invention III is directed to how the host memory buffers are allocated and what they are allocated for (i.e. a first host memory buffer to drain data associated with an aborted command and a second host memory buffer configured to comprise pointers to/associated with the first host memory buffer).  Thus, for the reasons set forth above, the requirement is still deemed proper and is therefore made FINAL.
Further, claims 1-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/17/22 as noted above.

   2.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 3/3/21, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   3.   REASONS FOR ALLOWANCE
This application is in condition for allowance except for the presence of claims 1-7 and 15-20 directed to an invention non-elected with traverse in the reply filed on 6/17/22. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

The following is an examiner’s statement of reasons for allowance:

Claim 8 recites the limitations of:
“a controller coupled to the one or more memory devices, wherein the controller is configured to: 
receive an original command from a host device; 
determine to complete original command with Advanced Command Retry (ACR); 
allocate one or more buffers within host memory buffers (HMBs) for holding a set of data associated with the original command; 
return a completion message with an ACR indication to the host device, wherein the completion message requests the host device to re-try the original command; 
execute the original command while transferring data to the allocated one or more buffers within HMBs; 
receive a reissued original command from the host device; and 
copy data for the reissued original command from the allocated one or more buffers within HMBs.”

The limitations above are not taught or rendered obvious by the prior art of record, particularly in combination with the other limitations within the claims.  The dependent claims are allowable for at least the same reasons as its respective independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest references include:
Turner (US 20220113901 A1), which teaches methods and devices for managing optional commands. Some embodiments may include receiving an optional command from an optional command request device, determining whether the optional command can be implemented, and transmitting, to the optional command request device, an optional command no data response in response to determining that the optional command cannot be implemented;
Delaney (US 20170315889 A1), which teaches solid state drive (SSD) with power loss protection (PLP) includes a SSD controller, a secondary controller and a power circuit configured to supply power to the SSD from a power source during normal operation and backup power from a backup power source in response to a loss of power supplied by the power source. In the event of a loss of power, the secondary controller is configured to track the holdup time, or duration of time for which the primary controller can operate on backup power. In one embodiment, the holdup time tracked by the secondary controller is stored in a non-volatile memory in communication with the secondary controller;
Zuo (US 20160266906 A1), which teaches a reissue instruction parking system for a microprocessor including a reservation stations module that dispatches instructions for execution and a reorder buffer that reissues instructions to the reservation stations module during a reissue state, in which the reissue instruction parking system includes at least one first pipeline stage and at least one second pipeline stage, in which the first pipeline stages provide a first reissue instruction from a reissue data path to the reservation stations module during the reissue state and that parks the first reissue instruction once the reservation stations module is determined to be full, and in which the second pipeline stages select a pointer to the reorder buffer which provides a corresponding first reissue instruction onto the reissue data path, in which the second pipeline stages are placed into a hold state when a second full signal is asserted.
Bogin (US 6694390), which teaches a combination of techniques to prevent deadlocks and livelocks in a computer system having a dispatcher and multiple downstream command queues. In one embodiment, a broadcast transaction that requires simultaneously available space in all the affected downstream command queues becomes a delayed transaction, so that the command queues are reserved and other transactions are retried until the broadcast transaction is completed. In another embodiment, a bail-out timer is used to defer a transaction if the transaction does not complete within a predetermined time. In yet another embodiment, a locked transaction that potentially addresses memory space controlled by a programmable attribute map is handled as a delayed transaction if there is less than a predetermined amount of downstream buffer space available for the transaction; and
Cole (US 4603382), which teaches a peripheral data storage system employing a data buffer connected to a plurality of data storage devices, such as tape recorders, dynamically reallocates data buffer storage segments among the various data storage devices. A normalized elapsed-time period is established based upon the number of accesses to the data storage devices. When the number of accesses reaches a threshold the need for dynamic reallocation is examined. During the elapsed-time period the system monitors which of the allocated buffer segments have any data transfer activity at all and also measures the intensity of the activity for the respective buffer segments. In a peripheral system, the intensity is indicated by the number of channel command retries submitted to a connected host processor for the respective allocated buffer segment. Based upon the allocation status of the buffer segments and intensity of activities of the respective buffer segments, the buffer allocations are selectively reallocated among the data storage devices.
	However, none of these prior art of record teach or render obvious the limitations noted above, particularly in combination with the other limitations within the claims.


   5.  CLOSING COMMENTS
	Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of claims 1-7 and 15-20 directed to inventions non-elected with traverse in the reply filed on 6/17/22, as noted in further detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 8-14 are allowed.
        a(3)  CLAIMS NO LONGER UNDER CONSIDERATION BY EXAMINER
	Claims 1-7 and 15-20 were withdrawn from consideration as a result of the applicant's election dated 6/17/22 and reasons set forth above.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137